Citation Nr: 1428883	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral hearing loss was last examined for VA compensation purposes in September 2009, almost five years ago.  Although the Veteran submitted a private hearing evaluation dated in April 2010, it is not clear that this testing is consistent with the requirements of 38 C.F.R. § 4.85(a).  The Veteran has also submitted numerous statements contending that his bilateral hearing loss is more severe than the current 10 percent rating contemplates, because his disability has had an extremely detrimental effect on his quality of life and his ability to remain employed.  VA is required to afford contemporaneous VA examinations to assess the current nature, extent and severity of service-connected disabilities, to include the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

As the Board is remanding the increased rating claim for bilateral hearing loss, any decision made at the present time on his TDIU claim would be premature.  For that reason, the TDIU issue must also be remanded because the claims are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

Accordingly, the appeal is REMANDED for the following actions:

(The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed about his bilateral hearing loss symptomatology, to include any related occupational impairment(s).  Provide an appropriate amount of time for him to submit this lay evidence.

2.  Schedule a VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner, to include audiometric testing (pure tone and speech recognition testing), should be conducted in conjunction with the examination.  The examiner must fully describe the functional effects caused by a hearing disability, as well as the impact his hearing loss has on his employability, in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  A complete rationale for any opinion expressed should be included in the examination report. 

3.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Allow an appropriate period of time for response.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

